Citation Nr: 0640042	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  06-08 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for progressive 
supranuclear palsy (claimed as the residuals of a head 
injury).

2.  Entitlement to service connection for bilateral 
sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from May 1948 to May 
1952.  He also had several years of service in the Army 
Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Waco, 
Texas, that denied service connection for progressive 
supranuclear palsy (claimed as the residuals of a head 
injury) and bilateral sensorineural hearing loss.  

In December 2006, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  A disability of the brain, including progressive 
supranuclear palsy, did not have its onset in service or 
within one year of service discharge; and, there is no 
competent evidence of a nexus between any current disability 
of the brain and the veteran's active service.

2.  Bilateral hearing loss did not have its onset in service 
or within one year of service discharge; and, the evidence of 
record is against the findings of a nexus between the 
veteran's current bilateral hearing loss and his active 
service.


CONCLUSIONS OF LAW

1.  Progressive supranuclear palsy was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a) (2006). 

2.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in November 2005.  
The RO notice letter, dated in June 2005, informed the 
veteran that he could provide evidence to support his claims 
for service connection or location of such evidence and 
requested that he provide any evidence in his possession.  
The notice letter notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency.  He was advised that it was his responsibility to 
either send records pertinent to his claims, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.   A VCAA letter mailed to the 
veteran in March 2006 fully addressed the "Dingess" 
requirements.

Recognition is given to the fact that full VCAA notification 
was not furnished to the veteran prior to the initial 
adjudication of the claim.  However, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Although full VCCA-complying notice was 
not provided prior to the initial adjudication of the claim 
the veteran had ample opportunity to respond, supplement the 
record, and participate in the adjudicatory process after the 
notice was given, and the case was then readjudicated by the 
RO.   

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

Service medical have been obtained.  Treatment records and 
reports from private healthcare providers are on file as 
well.  The veteran was afforded a VA audiological examination 
in September 2005.  In light of the foregoing, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issues 
on appeal is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service Connection

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and an 
organic disease of the neurological system (including 
sensorineural hearing loss) becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2006).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §3.102 (2006).

Progressive supranuclear palsy

The veteran contends that his diagnosed brain disorder 
(progressive supranuclear palsy) is the result of his active 
military service.  Specifically, he maintains that his 
progressive supranuclear palsy was caused by a brain injury 
he suffered in service.  He says he drove his jeep off a 
bridge to avoid a sniper attack and severely injured his 
head/brain.  He states he suffered from chronic headaches 
following the head injury, and that many years later he was 
discovered to have progressive supranuclear palsy.  

Service medical records are absent any findings of 
complaints, treatment, or diagnosis of progressive 
supranuclear palsy.  Indeed, on examination for service 
separation in May 1952, the veteran's head and neurological 
system found were to be normal.  Subsequent examinations 
conducted as part of the veteran's reservist duties also show 
normal head and neurological examinations.  The service 
medical records are also devoid of findings pertaining to a 
head/brain injury or the residuals related thereto.  

Post-service medical evidence includes records and reports 
from A. Martin, M.D., R.L. Graham, M.D., R. Rosenberg, M.D., 
and the University of Texas.  Significantly, in a letter 
dated in February 2003, Dr. Martin reported that he had been 
treating the veteran since 1999 for difficulty with aphasia, 
recent memory, calculations, reversals, and gait and balance 
disturbances.  He said he suspected frontotemporal dementia.    
Similarly, in April 2003, Dr. Rosenburg indicated that the 
veteran had been experiencing language impairment since 1999 
and recent memory impairment.  His diagnosis was primary 
progressive aphasia.  In December 2005, Dr. Graham stated 
that he had been the veteran's physician for over 20 years, 
and that he started to experience expressive aphasia in 1998.  
He reported that the condition was ultimately diagnosed as 
progressive supranuclear palsy in 2004.  Records from Texas 
University contain similar findings.  In other words, the 
first evidence of a chronic brain disability is not until 
1998 and the first diagnosis of progressive supranuclear 
palsy is first documented in 2004.

In sum, the Board finds that there is no evidence of a 
chronic brain, neurological, or cognitive disability, to 
include progressive supranuclear palsy, in service.  There is 
also no evidence of progressive supranuclear palsy within one 
year of service discharge.  On the contrary, there is a 
period of over 40 years between the veteran's service 
discharge and the first diagnosis of chronic disability of 
the brain.  Progressive supranuclear palsy is not documented 
until 2004, which is over 50 years post-service.  The 
threshold question therefore is whether there is sufficient 
medical evidence to show an etiological link between the 
veteran's current progressive supranuclear palsy and his 
active service.  

In this regard, there is no competent medical evidence of an 
etiological link between the veteran's progressive 
supranuclear palsy and his active service.  The 
aforementioned private treatment records are silent on this 
question.  Those records only document the current treatment 
for complaints of symptoms related to the veteran's 
progressive supranuclear palsy.  Moreover, as noted above, 
the records consistently document that the initial symptoms 
of the veteran's progressive supranuclear palsy started in 
1998, which is again over four decades post-service.  The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

The veteran's assertion that his current progressive 
supranuclear palsy was caused by an in-service head injury 
must fail.  His lay testimony alone is not competent evidence 
to support a finding on a medical question requiring special 
experience or special knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board notes that it has not obtained an etiological 
opinion with respect to the veteran's progressive 
supranuclear palsy.  However, the Board finds that the 
evidence, which indicates that the veteran did not have this 
disability during service and does not reflect competent 
evidence showing or indicating a nexus between service and 
the disorder at issue, warrants the conclusion that a remand 
for an examination and/or opinion is not necessary to decide 
the claims.  See 38 C.F.R. § 3.159(c)(4) (2006).  As service 
and post-service medical records provide no basis to grant 
the claims, and in fact provide evidence against this claim, 
the Board finds no basis for a VA examination to be obtained.  

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
in-service disease or injury, referral of this case for an 
opinion as to the etiology of the veteran's claimed 
disability would in essence place the examining physician in 
the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between the veteran's claimed progressive 
supranuclear palsy and his military service would necessarily 
be based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
a nexus opinion under the circumstances here presented would 
therefore be a useless act.  The duty to assist is not 
invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002).

Bilateral hearing loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).

The report of a September 2005 VA audiology examination 
showed an average loss of 65 decibels in the right ear and a 
loss of 64 decibels in the left ear.  Pure tone thresholds in 
the right ear at 500, 1000, 2000, 3,000, and 4000 Hertz were 
40, 45, 55, 70, and 90, respectively.  Pure tone thresholds 
in the left ear at 500, 1000, 2000, 3,000, and 4000 Hertz 
were 45, 45, 60, 70, and 80, respectively.  Speech 
recognition was 80 percent in the right ear and 88 percent in 
the left ear.  Current bilateral hearing loss for VA purposes 
has therefore been established.  

At his May 1952 service discharge examination, the veteran 
could hear a whispered voice at 15 feet in both ears. Service 
department audiometric readings prior to October 31, 1967, 
must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO) units.  As 
converted, a November 1959 examination, conducted while the 
veteran was in the Army Reserves, showed that pure tone 
thresholds in the right ear at 500, 1000, 2000, 3,000, and 
4000 Hertz were 15, 15, 10, 15, and 50, respectively.  Pure 
tone thresholds in the left ear at 500, 1000, 2000, 3,000, 
and 4000 Hertz were 30, 25, 20, 15, and 25, respectively.  A 
re-testing in 1964, however, showed an improvement.  At that 
time, pure tone thresholds in the right ear at 500, 1000, 
2000, 3,000, and 4000 Hertz were 15, 15, 10, 15, and 10, 
respectively.  Pure tone thresholds in the left ear at 500, 
1000, 2000, 3,000, and 4000 Hertz were 15, 10, 15, 15, and 
20, respectively.  A September 1968 reenlistment (Reserves) 
and periodic examination showed pure tone thresholds in the 
right ear at 500, 1000, 2000, 3,000, and 4000 Hertz were 5, 
5, 15, 25, and 40, respectively.  Pure tone thresholds in the 
left ear at 500, 1000, 2000, 3,000, and 4000 Hertz were 25, 
20, 15, 25, and 40, respectively.  The first clear post-
service medical evidence of hearing loss is therefore not 
documented until the September 1968 evaluation, which is over 
15 years post service.  

As such, the Board finds that there is no evidence of hearing 
loss for VA purposes shown in service or within one year of 
service discharge.  The threshold question therefore is 
whether there is sufficient medical evidence to establish an 
etiological link between the veteran's current hearing loss 
and his active service, to include noise exposure in service.  
The medical evidence preponderates against this aspect of the 
veteran's claim.

The report of the September 2005 VA audiology examination 
indicated that there was no evidence to support the veteran's 
claim that his hearing loss was service related.  The 
examiner noted that the veteran had normal hearing at service 
discharge and only a "slight threshold shift" in the right 
ear at 4000 Hertz in 1959.  He pointed out that the veteran's 
1964 examination had showed normal hearing, and that it was 
not until 1968 that minimal bilateral sensorineural hearing 
loss was demonstrated.  Further, although the veteran 
provided a history of military noise exposure from aircraft 
and suffering an in-service head injury, the examiner 
observed that chronic hearing loss occurs at the time of 
noise trauma and "not years later."  He opined that the 
most likely etiology of the veteran's hearing loss would be 
age related factors (presbycusis).  The examiner said that it 
was therefore less likely than not that the veteran's current 
hearing loss was related to his active service.  

The Board acknowledges that the veteran's personal assertions 
that his hearing loss is the result of in-service acoustic 
trauma and head trauma.  However, the Board again notes that 
as a layman, the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims of service connection for progressive supranuclear 
palsy (claimed as the residuals of a head injury) and 
bilateral hearing loss and that, therefore, the provisions of 
§ 5107(b) are not applicable.


ORDER

Entitlement to service connection for progressive 
supranuclear palsy (claimed as the residuals of a head 
injury) is denied.

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


